                   Case 18-10601-MFW                        Doc 1624             Filed 10/23/18              Page 1 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                     Debtors. 1                   : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket Nos. 1578 and 1581
                                                                  :
------------------------------------------------------------------x

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Bankruptcy Solutions, LLC, located at 777
   Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not
   a party to the above-captioned action.

2. On October 10, 2018, I caused to be served the:

     a. “Certification of Counsel Regarding Agreed Confidentiality Stipulation and Protective
        Order,” dated October 10, 2018 [Docket No. 1578], and

     b. “Order Entering Agreed Confidentiality Stipulation and Protective Order,” dated October
        10, 2018 [Docket No. 1581],

by causing true and correct copies to be:

      i.      enclosed securely in separate postage pre-paid envelopes and delivered via first class
              mail to those parties listed on the annexed Exhibit A, and

     ii.      delivered via electronic mail to those parties listed on the annexed Exhibit B.


1           The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing address for
The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large number of debtors in these
cases, which are being jointly administered for procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax
identification numbers is not provided herein. A complete list of this information may be obtained on the website of the Debtors claims and
noticing agent at http://dm.epiq11.com/twc.

*Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW         Doc 1624     Filed 10/23/18    Page 2 of 10



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                          /s/ Wing Chan
                                                          Wing Chan
 Sworn to before me this
 10 day of October, 2018
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021
Case 18-10601-MFW   Doc 1624   Filed 10/23/18   Page 3 of 10




                    EXHIBIT A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 1624 List
                                                   Service  Filed 10/23/18       Page 4 of 10
Claim Name                              Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP      (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DEBORAH J. NEWMAN, ESQ. ONE
                                        BRYANT PARK BANK OF AMERICA TOWER NEW YORK NY 10036-6745
AKIN GUMP STRAUSS HAUER & FELD LLP      (COUNSEL TO EAST WEST BANK) ATTN: DAVID F. STABER, ESQ. 1700 PACIFIC AVE, STE
                                        4100 DALLAS TX 75201-4624
AKIN GUMP STRAUSS HAUER & FELD LLP      (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DAVID P. SIMONDS & EDWARD
                                        MCNEILLY, ESQS. 1999 AVENUE OF THE STARS, STE 600 LOS ANGELES CA 90067-6022
AMERICAN EXPRESS TRAVEL RELATED         C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
BROWN RUDNICK LLP                       (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                        ATN: EDWARD S. WEISFELNER & HOWARD S. STEEL, ESQS. SEVEN TIMES SQUARE NEW YORK
                                        NY 10036
BUCHALTER, A P.C.                       (COUNSEL TO ORACLE AMERICA, INC.) ATTN: SHAWN M. CHRISTIANSON, ESQ. 55 SECOND
                                        STREET, 17TH FLOOR SAN FRANCISCO CA 94105-3493
BUSH GOTTLIEB                           (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: JOSEPH A. KOHANSKI,
                                        DAVID E. AHDOOT, KIRK PRESTEGARD & KIEL IRELAND, ESQS. 801 N BRAND BLVD STE
                                        950 GLENDALE CA 91203
CARTER LEDYARD & MILBURN LLP            (COUNSEL TO BRB INTERNACIONAL S.A. & APOLO FILMS SL) ATTN: AARON R. CAHN &
                                        JOHN MICHAEL GRIEM, JR. 2 WALL ST NEW YORK NY 10005-2072
CROSS & SIMON, LLC                      (COUNSEL TO CREATIVE ARTIST AGENCY) ATTN: CHRISTOPHER P. SIMON & KEVIN S.
                                        MANN, ESQS. 1105 N MARKET ST STE 901 WILMINGTON DE 19801
CROSS & SIMON, LLC                      (COUNSEL TO WARNER BROS., KANBAR ENTERTAINMENT, LLC, HOODWINKED, LLC,
                                        ANNAPURNA PICTURES, WANDA PICTURES (HONG KONG) CO. LTD.) ATTN: CHRISTOPHER P.
                                        SIMON, ESQ. 1105 NORTH MARKET STREET, SUITE 901 WILMINGTON DE 19801
DAIMLER TRUST                           C/O BK SERVICING, LLC PO BOX 131265 SAINT PAUL MN 55113-0011
DAVIS WRIGHT TREMAINE LLP               (COUNSEL TO AMAZON, ET AL) ATTN: JOSEPH M. VANLEUVEN 1300 SW FIFTH AVE STE
                                        2400 PORTLAND OR 97201
DIGITAL CINEMA IMPLEMENTATION PARTNERS, ATTN: MICHAEL POLITI 100 ENTERPRISE DRIVE, SUITE 505 ROCKAWAY NJ 07866-2140
LLC
FELDERSTEIN FITZGERALD WILLOUGHBY &     (COUNSEL TO THE MCCLATCHY COMPANY, ET AL.) ATTN: PAUL J. PASCUZZI, ESQ. 400
PASCUZZI LLP                            CAPITOL MALL, SUITE 1750 SACRAMENTO CA 95814
GELLERT SCALI BUSENKELL & BROWN, LLC    (COUNSEL TO LESIA ANSON) ATTN: MICHAEL BUSENKELL & AMY BROWN, ESQS. 1201 NORTH
                                        ORANGE STREET, SUITE 300 WILMINGTON DE 19801
GLASER WEIL FINK HOWARD AVCHEN &        (COUNSEL TO WANDA PICTURES (HONG KONG) CO. LTD.) ATTN: PETER M. BRANSTEN, ESQ.
SHAPIRO LLP                             425 CALIFORNIA STREET, STE 800 SAN FRANCISCO CA 94104
HAGENS BERMAN SOBOL SHAPIRO LLP         (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                        ATTN: ELIZABETH A. FEGEN & EMILY BROWN, ESQS. 455 N. CITYFRONT PLAZA DR., STE
                                        2410 CHICAGO IL 60611
HAGENS BERMAN SOBOL SHAPIRO LLP         (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                        ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS. 1918 8TH AVENUE, STE 3300 SEATTLE
                                        WA 98101
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC          C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
IRON MOUNTAIN INFORMATION MANAGEMENT,   ATTN: JOSEPH CORRIGAN ONE FEDERAL STREET BOSTON MA 02110
LLC
KELLEY DRYE & WARREN LLP                (COUNSEL TO CINEDIGM) ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS. 101 PARK
                                        AVE NEW YORK NY 10178
KLEE, TUCHIN, BOGDANOFF & STERN LLP     (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                        NETFLIX, INC.) ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS. 1999 AVENUE
                                        OF THE START, 39TH FLOOR LOS ANGELES CA 90067-6049
LANDAU GOTTFRIED & BERGER LLP           (COUNSEL TO CREATIVE ARTISTS AGENCY) ATTN: MICHAEL I. GOTTFRIED, ESQ. 1801
                                        CENTURY PARK EAST, STE 700 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP           (COUNSEL TO ANNAPURNA PICTURES ATTN: PETER J. GURFEIN 1801 CENTURY PARK EAST,
                                        SUITE 700 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP           (COUNSEL TO WARNER BROS.) ATTN: JON L.R. DALBERG, ESQ. 1801 CENTURY PARK EAST,


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                              Page 1 OF 3
                                           THE WEINSTEIN COMPANY
                       Case 18-10601-MFW        Doc 1624 List
                                                  Service  Filed 10/23/18       Page 5 of 10
Claim Name                             Address Information
LANDAU GOTTFRIED & BERGER LLP          SUITE 700 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND HOODWINKED, LLC) ATTN: JOHN P.
                                       REITMAN & JON L.R. DALBERG, ESQS. 1801 CENTRUY PARK EAST, SUITE 700 LOS
                                       ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS
                                       10250 CONSTELLATION BLVD., SUITE 1100 LOS ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: TED A. DILLMAN 355 SOUTH GRAND AVENUE, SUITE
                                       100 LOS ANGELES CA 90071-1560
LAW OFFICE OF CURTIS A. HEHN           (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                       NETFLIX, INC.) ATTN: CURTIS A. HEHN, ESQ. 1007 N. ORANGE STREEET, 4TH FL
                                       WILMINGTON DE 19801
LAW OFFICE OF SUSAN E. KAUFMAN, LLC    (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: SUSAN E. KAUFMAN,
                                       ESQ. 919 N MARKET ST STE 460 WILMINGTON DE 19801
LIGHT CHASER ANIMATION STUDIOS         ATTN: ZHOU YU SECTION D, ART BASE ONE, SHUMBAI RD CHAOYANG DISTRICT BEIJING
                                       100103 CHINA
LOEB & LOEB LLP                        (COUNSEL TO TOYOTA MOTOR SALES, USA, INC. & TOYOTA MOTOR CORPORATION) ATTN:
                                       WALTHER H. CURCHACK & BETHANY D. SIMMONS 345 PARK AVENUE NEW YORK NY 10154
LOEB & LOEB LLP                        (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: WALTER H. CHURCHAK & BETHANY D.
                                       SIMMONS 345 PARK AVENUE NEW YORK NY 10154
MCCABE, WEISBERG & CONWAY, LLC         (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                       DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                       WILMINGTON DE 19803
MCDERMOTT WILL & EMERY LLP             (COUNSEL TO BETA FILM GMBH) ATTN: DARREN AZMAN, ESQ. 340 MADISON AVENUE NEW
                                       YORK NY 10173-1922
MORRIS JAMES LLP                       (COUNSEL TO TOYOTA MOTOR SALES, USA, INC. & TOYOTA MOTOR CORPORATION) ATTN:
                                       ERIC J. MONZO, ESQ. 500 DELAWARE AVENUE, STE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                       (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: JEFFRESY R. WAXMAN, ESQ. 500 DELAWARE AVENUE, STE 1500 WILMINGTON DE
                                       19801
MORRIS JAMES LLP                       (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: ERIC J. MONZO, ESQ. 500 DELAWARE
                                       AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS, NICHOLS, ARSHT & TUNNELL LLP   (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: ANDREW R REMMING & MATTHEW O.
                                       TALMO, ESQS. PO BOX 1347 WILMINGTON DE 19899-1347
MORRIS, NICHOLS, ARSHT & TUNNELL LLP   (COUNSEL TO TIM SARNOFF) ATTN: DEREK C. ABBOTT & MATTHEW O. TALMO, ESQS. 1201
                                       N. MARKET ST, 16TH FL WILMINGTON DE 19899-1347
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    J. CALEB BOGGS FEDERAL BUILDING 844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE
                                       19801
PEOPLE OF THE STATE OF NEW YORK, THE   C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PILLSBURY WINTHROP SHAW PITTMAN LLP    (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., & GAUMONT S.A.) ATTN: KATHY
                                       A. JORRIE, ESQ., DAVID MINNICK, ESQ., & JEFFREY WEXLER, ESQ. 725 SOUTH
                                       FIGUEROA STREET, SUITE 2800 LOS ANGELES CA 90017-5406
POTTER ANDERSON & CORROON LLP          (COUNSEL TO WALT DISNEY COMPANY) ATTN: JEREMY RYAN AND D. RYAN SLAUGH P.O. BOX
                                       951 WILMINGTON DE 19801
ROSENTHAL, MONHAIT & GODDESS, P.A.     (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. & GAUMONT S.A.) ATTN: NORMAN
                                       M. MONHAIT, ESQ. & EDWARD B. ROSENTHAL, ESQ. P.O. BOX 1070 WILMINGTON DE
                                       19899-1070
SECURITIES AND EXCHANGE COMMISSION     NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                       STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION     100 F STREET, NE WASHINGTON DC 20549
SNELL & WILMER                         (COUNSEL TO OPUS BANK) ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH & CHARLES
                                       E. GIANELLONI, ESQS. 3883 HOWARD HUGHES PARKWAY, STE. 1100 LAS VEGAS NV 89169
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 2 OF 3
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 1624 List
                                                    Service  Filed 10/23/18       Page 6 of 10
Claim Name                               Address Information
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
THE ARMENTA LAW FIRM, APC                (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                         ATTN: M. CRIS ARMENTA, ESQ. 1230 ROSECRANS AVE, STE 300 MANHATTAN BEACH CA
                                         90266
TN DEPT OF REVENUE                       C/O TN ATTORNEY GENERAL'S OFFICE BANKRUPTCY DIVISION PO BOX 20207 NASHVILLE TN
                                         37202-0207
TOBEROFF & ASSOCIATES, PC                (COUNSEL TO LESIA ANSON) ATTN: MARC TOBEROFF, ESQ. 23823 MALIBU ROAD, SUITE
                                         50-363 MALIBU CA 90265
VORYS, SATER, SEYMOUR AND PEASE LLP      (COUNSEL TO TURNER ENTERTAINMENT NETWORKS, INC.) ATTN: TIFFANY STRELOW COBB,
                                         ESQ. 52 EAST GAY STREET/P.O. BOX 1008 COLUMBUS OH 43216-1008
WEIL, GOTHSAL & MANGES LLP               (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: DAVID L. YOHAI, DAVID N.
                                         GRIFFITHS, THEODORE E. TSEKERIDES & CHRISTINA M. BROWN, ESQS. 767 FIFTH AVE
                                         NEW YORK NY 10153-0119
WHITEFORD, TAYLOR & PRESTON LLC          (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I, EAST WEST BANK & BETA FILM GMBH)
                                         ATTN: CHRISTOPHER M. SAMIS & L. KATHERUNE GOOD THE RENAISSANCE CENTRE 405 N
                                         KING ST STE 500 WILMINGTON DE 19801
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: ANDREW GOLDMAN, ESQ. 7 WORLD TRADE
LLP                                      CENTER 250 GREENWICH STREET NEW YORK NY 10007
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO WALT DISNEY COMPANY) ATTN: CHRISTOPHER HAMPSON, ESQ. 60 STATE
LLP                                      STREET BOSTON MA 02109
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006
WINSTON & STRAWN LLP                     (COUNSEL TO NU IMAGE, INC.) ATTN: CARRIE V. HARDMAN, ESQ. 200 PARK AVE NEW
                                         YORK NY 10166
WOMBLE BOND DICKINSON (US) LLP           (COUNSEL TO BANK HAPOALIM & OPUS BANK) ATTN: MATTHEW P. WARD & MORGAN L.
                                         PATTERSON, ESQS. 222 DELAWARE AVENUE, STE 1501 WILMINGTON DE 19801
WOMBLE BOND DICKINSON (US) LLP           (COUNSEL TO NU IMAGE, INC.) ATTN: MATTHEW P. WARD, ERICKA F. JOHNSON & MORGAN
                                         L. PATTERSON, ESQS. 222 DELAWARE AVE, STE 1501 WILMINGTON DE 19801




                                  Total Creditor count 64




EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 3 OF 3
                 Case 18-10601-MFW     Doc 1624    Filed 10/23/18   Page 7 of 10
                  THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                                    Additional Parties


DRINKER BIDDLE & REATH LLP                        MICHAEL P. POMPEO
ATTN: STEVEN K. KORTANEK & JOSEPH N.              1177 AVENUE OF THE AMERICAS
ARGENTINA, JR.                                    NEW YORK, NY 10036
222 DELAWARE AVENUE, SUITE 1400
WILMINGTON, DE 19801
Case 18-10601-MFW   Doc 1624   Filed 10/23/18   Page 8 of 10




                    EXHIBIT B
         Case 18-10601-MFW       Doc 1624   Filed 10/23/18   Page 9 of 10
         THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                           Email Service List

afg@pryormandelup.com                        jbagdanov@bg.law
aglenn@kasowitz.com                          jbinford@foley.com
agold@herrick.com                            jeff.friedman@kattenlaw.com
andrewtenzer@paulhastings.com                jeffrey.wexler@pillsburylaw.com
anjana.samant@ag.ny.gov                      jerry.hall@kattenlaw.com
arosen@diamondmccarthy.com                   jfalgowski@burr.com
asimonds@sidley.com                          jhagle@sidley.com
bennettmurphy@quinnemanuel.com               jharker@cohenseglias.com
bill.freeman@kattenlaw.com                   jhoover@beneschlaw.com
boneill@kramerlevin.com                      jledmonson@venable.com
bsandler@pszjlaw.com                         jleto@letobassuk.com
chipman@chipmanbrown.com                     jlevitan@proskauer.com
cweinerlevy@venable.com                      jmenton@robinskaplan.com
dabbott@mnat.com                             jparker@psazlaw.com
daobrien@venable.com                         jreisner@irell.com
david@softnesslaw.com                        jspringwater@friedmanspring.com
dbeskrone@ashbygeddes.com                    jssabin@venable.com
dbrogan@bayardlaw.com                        jstang@pszjlaw.com
dbutz@mnat.com                               karen@parklawllc.com
dgrassgreen@pszjlaw.com                      kathy.jorrie@pillsburylaw.com
dklauder@bk-legal.com                        kblock@loeb.com
dminnick@pillsburylaw.com                    kcapuzzi@beneschlaw.com
dpoitras@jmbm.com                            kcowens@venable.com
drichards@finemanlawfirm.com                 klyman@irell.com
driley@allenmatkins.com                      lbassuk@letobassuk.com
dwright@mmwr.com                             lm@weissandspees.com
ecf@bg.law                                   mail@morrisadelman.com
ejustison@ycst.com                           mark.desgrosseilliers@wbd-us.com
emfox@seyfarth.com                           mark.minuti@saul.com
enid.stuart@ag.ny.gov                        mary.caloway@bipc.com
erosenthal@rmgglaw.com                       mbusenkell@gsbblaw.com
fournierd@pepperlaw.com                      mdelaney@robinskaplan.com
gdonilon@pwujlaw.com                         melorod@gtlaw.com
gfmcdaniel@dkhogan.com                       meltzere@pepperlaw.com
gtaylor@ashbygeddes.com                      mharvey@mnat.com
guilfoyle@blankrome.com                      mhelt@foley.com
hornung@lsellp.com                           mike@dcip.com
howard.master@ag.ny.gov                      mlahaie@akingump.com
hweg@robinskaplan.com                        morgan.patterson@wbd-us.com
jalberto@bayardlaw.com                       mstamer@akingump.com
jay.hurst@oag.texas.gov                      mstrub@irell.com
        Case 18-10601-MFW        Doc 1624   Filed 10/23/18   Page 10 of 10
         THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                           Email Service List

mw@weissandspees.com                         skatona@polsinelli.com
nmonhait@rmgglaw.com                         skuhn@akingump.com
nmoss@akingump.com                           sselbst@herrick.com
nramsey@mmwr.com                             stern@lsellp.com
parrow@buchalter.com                         strattond@pepperlaw.com
paulsagan@paulhastings.com                   summersm@ballardspahr.com
rantonoff@blankrome.com                      susanwilliams@paulhastings.com
rbrady@ycst.com                              susheelkirpalani@quinnemanuel.com
rfeinstein@pszjlaw.com                       ted.berkowitz@ag.ny.gov
rmersky@monlaw.com                           tgeher@jmbm.com
roglenl@ballardspahr.com                     vrubinstein@loeb.com
rtrack@msn.com                               wagnerr@gtlaw.com
sbeach@ycst.com                              wayne.smith@warnerbros.com
scottshelley@quinnemanuel.com                wbowden@ashbygeddes.com
scousins@bayardlaw.com                       wbrody@buchalter.com
sgiugliano@diamondmccarthy.com
